
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(h)



EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT is made as of the 15th day of July, 2002 by
and between RUSSELL GOLDSMITH ("Goldsmith"), on the one hand, and CITY NATIONAL
BANK, a National Bank ("CNB") and CITY NATIONAL CORPORATION ("Parent
Corporation"), on the other hand.

        1.    Employment. CNB and Parent Corporation (collectively the
"Employer") hereby employ Goldsmith, and Goldsmith hereby accepts employment,
under the terms and conditions hereafter set forth. The Employment Agreement
dated as of the 15th of July, 1998 by and between Goldsmith, CNB and Parent
Corporation, as amended, is terminated effective upon the execution and delivery
of this Employment Agreement.

        2.    Duties. Goldsmith shall be employed as the Chairman of the Board
of Directors and Chief Executive Officer of CNB and Vice-Chairman of the Board
of Directors and Chief Executive Officer of the Parent Corporation and his
powers and duties shall be consistent with such offices and positions. As Chief
Executive officer of Employer, Goldsmith shall supervise, control and be
responsible for all aspects of the business and affairs of Employer and its
subsidiaries.

        3.    Place of Service. Substantially all of Goldsmith's duties shall be
performed in Los Angeles and Beverly Hills, California, and unless mutually
agreed upon by Goldsmith and Employer, Goldsmith shall be headquartered in
Beverly Hills, California.

        4.    Term. Subject to the provisions for termination as hereinafter
provided, the term of this Agreement shall commence on July 15, 2002 (the "Start
Date") and shall terminate four (4) years thereafter.

        5.    Annual Base Compensation. Employer shall pay Goldsmith as annual
base compensation (the "Annual Base Compensation"), payable in equal semimonthly
payments, the sum of Eight Hundred Fifty Three Thousand Eight Hundred Eleven
Dollars ($853,811) during the period from the Start Date through February 28,
2003. On March 1, 2003, the Annual Base Compensation will increase by two
percent (2%) to Eight Hundred Seventy Thousand Eight Hundred Eighty Seven
Dollars ($870,887). Commencing in 2004, on each March 1 during the term hereof,
the then Annual Base Compensation shall be increased by a minimum of six percent
(6%). Goldsmith will elect to defer receipt of any Annual Base Compensation over
One Million Dollars ($1,000,000) which would not be currently deductible by the
Employer under Section 162(m) of the Internal Revenue Code of 1986, as amended
(the "Code") under a deferred compensation plan or arrangement of the Employer
or Parent Corporation; provided that Goldsmith may not elect to receive any such
payment in any year before it may be deducted by the Employer under
Section 162(m) of the Code or, if later, the year following termination of his
employment with the Employer.

        6.    Bonus Compensation. Goldsmith shall participate in the Parent
Corporation's 1999 Variable Bonus Plan and/or any other cash bonus or incentive
compensation plan of Employer established for corporate executive officers of
Employer, including corporate officers who are members of the Executive
Committee and the Strategy and Planning Committee, in each case as determined by
the Compensation, Nominating and Governance Committee of the Parent Corporation
(or, in the absence of a Compensation, Nominating and Governance Committee, the
Board of Directors or another committee of directors designated by the Board of
Directors as responsible for matters relating to executive compensation). The
aggregate amount of annual bonus or incentive compensation (the "Annual Bonus")
paid to Goldsmith pursuant to all such bonus plans for any year (including the
fiscal year ending December 31, 2002 and the fiscal year during which his
employment is terminated) shall not be less than one hundred twenty five percent
(125%) of his Annual Base Compensation as of December 31 of the year for which
the bonus is being paid if plan goals for the year are achieved,

1

--------------------------------------------------------------------------------


scaled up ratably to two hundred percent (200%) if one hundred thirty percent
(130%) of plan goals are achieved and scaled down ratably to thirty five percent
(35%) if eighty five percent (85%) of plan goals are achieved. In determining
the Annual Bonus payable to Goldsmith for any year in which he was not employed
by Employer for the entire year, the Annual Bonus for the portion of such fiscal
year preceding the termination of his employment shall be an amount equal to
(i) the amount which the Annual Bonus would have been had the plan goals
achieved through the month ending immediately following the date of termination
of his employment been the plan goals for the entire fiscal year, the fiscal
year had ended at the end of such month and Goldsmith's Annual Base Compensation
had been the Annual Base Compensation payable to him as of the following
December 31 had his employment continued through the following December 31,
(ii) multiplied by a fraction, the numerator of which is the number of months in
the fiscal year through the end of the month immediately following the date of
termination of Goldsmith's employment and the denominator of which is 12. Unless
Goldsmith elects to defer receipt thereof, each Annual Bonus shall be paid no
later than the end of the third month of the fiscal year following the fiscal
year for which the bonus is being paid; provided, however, that if the
employment of Goldsmith is terminated prior to the end of the fiscal year for
which the bonus is being paid, the Annual Bonus for the partial year preceding
the termination of his employment shall be paid no later than the end of the
third month following the termination of his employment and any amounts payable
under any subparagraphs of Paragraph 10 as an Annual Bonus applicable to any
portion of a fiscal year of less than twelve months shall be paid no later than
the end of the third month following the end of the period for which such amount
is payable.

        7.    Stock Options. On July 24, 2002, Goldsmith was granted
non-qualified stock options to purchase an aggregate of two hundred fifty
thousand (250,000) shares of Common Stock of Parent Corporation at a purchase
price equal to the fair market value of the Common Stock on the date of grant.
Said options were granted pursuant to the provisions of the 2002 Omnibus Plan of
Parent Corporation and are represented by an agreement executed by the Parent
Corporation. Such options have a term of ten years and, subject to subparagraphs
10(b), (c), (d) and (e) hereof, will be exercisable as to eighty three thousand
three hundred thirty three (83,333) shares of Common Stock from and after the
date of grant, as to an additional eighty three thousand three hundred thirty
three (83,333) shares of Common Stock from and after one year from the date of
grant and in full from and after the second year from the date of grant.

        8.    Fringe Benefits and Reimbursement of Expenses. Employer shall
provide Goldsmith with such medical and other health, dental, accidental life
and disability insurance, and he shall be entitled to all employee and fringe
benefits and reimbursement of expenses and to participate in all benefit plans
(including stock option plans) as are consistent with his position and duties
and those previously provided to the Chief Executive Officer of Employer;
provided, however, that future stock option grants to Goldsmith shall be at the
discretion of the Compensation, Nominating and Governance Committee of the
Parent Corporation. Goldsmith shall also be entitled to receive a supplemental
retirement benefit as set forth in Appendix A to this Agreement.

        All stock options which are granted to Goldsmith on or after July 24,
2002, and which are vested at the time of termination of Goldsmith's employment
with the Employer, will remain outstanding until the expiration of their terms,
if Goldsmith's employment is terminated (i) on account of retirement after
Goldsmith has attained age sixty-two (62), (ii) pursuant to subparagraphs 10(b)
(without good cause), 10(c) (disability) or 10(d)(death) hereof, (iii) pursuant
to Sections 5(a) and 6(b) and (c) (death or disability), 5(c) and 6(a) (Good
Reason), or 6(a) (without Cause) of the Amended Employment Agreement (as defined
in subparagraph 10(e)) after a Change of Control (as defined in Section 2 of the
Amended Employment Agreement); or (iv) for any reason after a Change of Control
(as defined above), subject to any provisions of the Parent Corporation's stock
option plans for termination of stock options upon a Change of Control.

2

--------------------------------------------------------------------------------


        9.    Extent of Service. Goldsmith shall devote his time, attention and
energies to the business of Employer and shall not, during the term of this
Agreement, be engaged in any other activity which will materially interfere with
the performance of his duties hereunder. Time expended by Goldsmith on
philanthropic activities, as a general partner of Sunbar Properties, as a
passive investor in real estate ventures and other investments, or in managing
the existing properties of Goldsmith Entertainment Corporation shall be deemed
not to interfere with the performance of his duties hereunder.

        10.  Termination of Employment.

        (a)  Termination by Employer for Good Cause. Employer may terminate the
employment of Goldsmith for "good cause" by written notice to Goldsmith. For
purposes of this Agreement, "good cause" shall mean only (i) conviction of a
crime directly related to his employment hereunder, (ii) conviction of a felony
involving moral turpitude, (iii) willful and gross mismanagement of the business
and affairs of Employer, or (iv) willful and material breach of any material
provision of this Agreement. In the event the employment of Goldsmith is
terminated pursuant to this subparagraph 10(a), Employer shall have no further
liability to Goldsmith other than for compensation accrued through the date of
termination but not yet paid.

        In the event Employer contends that it has good cause to terminate
Goldsmith pursuant to clause (iii) or (iv) of the second sentence of this
subparagraph 10(a), Employer shall provide Goldsmith with written notice
specifying in reasonable detail the services or matters which it contends
Goldsmith has not been adequately performing, or the material provisions of this
Agreement of which Goldsmith is in violation and the acts constituting such
violation, why Employer has good cause to terminate this Agreement, and what
Goldsmith should do to adequately perform his obligations hereunder. If within
thirty (30) days of receipt of the notice Goldsmith performs the required
services or modifies his performance to correct the matters complained of,
Goldsmith's breach will be deemed cured, and Goldsmith's employment shall not be
terminated. However, if the nature of the service not performed by Goldsmith or
the matters complained of are such that more than thirty (30) days are
reasonably required to perform the required service or to correct the matters
complained of, then his breach will be deemed cured if he commences to perform
such service or to correct such matters within the thirty (30) day period and
thereafter diligently prosecutes such performance or correction to completion.
If Goldsmith does not perform the required services or modify his performance to
correct the matter complained of within the thirty (30) day period or the
extension thereof, Employer shall have the right to terminate this Agreement at
the end of the thirty (30) day period or extension thereof. It is understood
that Goldsmith's performance hereunder shall not be deemed unsatisfactory solely
on the basis of any economic performance of Employer because this performance
will depend in part on a variety of factors over which Goldsmith has little
control.

        (b)  Termination by Employer Without Good Cause. Employer may terminate
the employment of Goldsmith without "good cause" (as defined in subparagraph
10(a) above) at any time during the term hereof by giving written notice to
Goldsmith specifying therein the effective date of termination. Upon such notice
being given, if not then exercisable in full, the options described in
Paragraph 7 hereof shall become exercisable in full. In the event the employment
of Goldsmith is terminated pursuant to this subparagraph 10(b) without good
cause, Employer shall be obligated to pay to Goldsmith (which shall be in lieu
of any other amounts which would be payable to Goldsmith on account of such
termination pursuant to any separation pay plan or policy of Employer) (i) the
Annual Base Compensation and Annual Bonus he would have been paid had he
remained in the employ of the Employer hereunder, and had the term hereof
extended, for a period of three years from the effective date of termination,
provided that (x) the Annual Bonus for any fiscal year ending after the date of
termination (including the fiscal year during which the termination of
employment occurs and any portion of a fiscal year for which he is entitled to
an Annual Bonus under this subparagraph) shall be computed by multiplying
Goldsmith's Annual Base Compensation (in case of an Annual Bonus for a partial
year, the amount which the Annual

3

--------------------------------------------------------------------------------

Base Compensation would have been as of the following December 31 had his
employment continued through such December 31) by (in lieu of percentages of
Annual Base Compensation set forth in Paragraph 6) the highest percentage of
Annual Base Compensation previously used in determining any prior Annual Bonus
paid or payable to Goldsmith, (y) the Annual Bonus applicable to any portion of
a fiscal year of less than twelve months shall be an amount determined as
provided in the preceding subclause (x) multiplied by a fraction, the numerator
of which is the number of months of the fiscal year with respect to which
Goldsmith is entitled to the Annual Bonus pursuant to this subparagraph (with
each partial month being deemed a whole month) and the denominator of which is
12, and (z) the penultimate sentence of Paragraph 6 shall be disregarded and
have no force or effect, and (ii) all other employee benefits (including age and
service credit in calculating his supplemental retirement benefit) he would have
received hereunder had he remained in the employ of the Employer for such
three-year period (and, if required, the term hereof would have been
appropriately extended), including reimbursement of Goldsmith for all expenses
and costs incurred by him during such three-year period in obtaining and
maintaining medical and health insurance (through COBRA or otherwise) for him,
his spouse and dependents for such three-year period which is equivalent to that
provided to him by Employer at the time of termination of his employment.
Notwithstanding the foregoing clause (ii) of the immediately preceding sentence,
if long-term disability insurance coverage is an employee benefit which
Goldsmith would have received had he remained in the employ of Employer,
Employer's obligation to provide Goldsmith with comparable long-term disability
insurance coverage for such three-year period shall be subject to Goldsmith
being insurable at the effective date of termination of his employment.
Goldsmith shall have no duty to mitigate damages, and Employer shall have no
right to offset any compensation paid to Goldsmith for services rendered as an
employee of a third party or independent contractor after the termination of his
employment against any amounts which are payable under this Agreement or the
Amended Employment Agreement.

        If Goldsmith terminates employment at any time within six (6) months
after, without his consent, either (i) he is removed as Chief Executive Officer
of either CNB or Parent Corporation or as Chairman of the Board of Directors of
CNB or Vice-Chairman of the Board of Directors of Parent Corporation, or any of
these titles is removed from him, (ii) there is any material reduction in his
Annual Base Compensation, or (iii) the Employer requires him to be based at any
office other than the corporate headquarters or moves the corporate headquarters
to any location which is more than 35 miles from the location where it was based
immediately prior thereto, such termination by Goldsmith shall for purposes of
this Agreement be treated in the same manner as a termination by the Employer of
his employment without good cause and shall be deemed to be a termination of
employment pursuant to this subparagraph 10(b).

        (c)  Termination by Disability. Employer may terminate the employment of
Goldsmith during the term hereof or the term of the Amended Employment Agreement
(as hereinafter defined) by written notice to Goldsmith if Goldsmith shall
become incapable of fulfilling his obligations hereunder because of injury or
physical or mental illness which shall exist or may reasonably be anticipated to
exist for a period of twelve (12) consecutive months or for an aggregate of
twelve (12) months during any twenty-four (24) month period. In the event the
employment of Goldsmith is terminated by Employer pursuant to this subparagraph
10(c) because of injury or physical or mental illness, Employer shall be
obligated to pay Goldsmith (or his personal representatives) from and after the
termination of his employment the same amounts and provide him with the same
benefits for the same periods it would have paid or provided him had his
employment been terminated without cause pursuant to subparagraph 10(b) as of
the date his employment is terminated pursuant to this subparagraph 10(c). If
the employment of Goldsmith is terminated pursuant to this subparagraph 10(c),
the options described in Paragraph 7 shall, if not then fully exercisable, upon
such termination become exercisable in full.

4

--------------------------------------------------------------------------------

        (d)  Termination by Death. Except for compensation accrued but not paid
at the date of death and as provided in this subparagraph 10(d), the death of
Goldsmith during the term of this Agreement shall terminate this Agreement and
the Amended Employment Agreement (as hereinafter defined). In the event of the
death of Goldsmith during the term hereof or the term of the Amended Employment
Agreement (as hereinafter defined), Employer shall be obligated to pay to
whomever he shall have designated in writing to Employer, or if no designation
has been made by him, to Goldsmith's wife, if she is then living, or if she is
not then living, to his estate, the same amounts and provide the same benefits
Employer would have paid or provided Goldsmith pursuant to subparagraph 10(b)
had his employment been terminated without cause on the date of his death. If
not then fully exercisable, the options described in Paragraph 7 shall upon
Goldsmith's death become exercisable in full.

        (e)  Change of Control. Attached to this Agreement as Annex A is a copy
of an Employment Agreement dated as of March 31, 1997 between Parent Corporation
and Goldsmith (the "Amended Employment Agreement"). Upon the Effective Date (as
defined in the Amended Employment Agreement) during the term of Goldsmith's
employment with Employer, the Amended Employment Agreement shall become
effective with (notwithstanding the provisions of the Amended Employment
Agreement to the contrary) the following modifications: (i) the "Change of
Control Period" as defined in the Amended Employment Agreement shall not
terminate prior to the end of the term of this Agreement; (ii) the term thereof
(referred to therein as the "Employment Period") shall be the greater of three
years, as provided therein, or the then remaining term of this Agreement;
(iii) Paragraphs 3 and 5 and subparagraph 10(g) of this Agreement shall remain
in full force and effect; (iv) clause (B) of Section 4(a)(i) and all of
Section 4(b)(i) (except for the last sentence thereof) of the Amended Employment
Agreement shall be of no force or effect, all direct or indirect references in
the Amended Employment Agreement to Annual Base Salary or base salary
(including, without limitation, references to Section 4(b) in clause (ii) of
Section 5(c) of the Amended Employment Agreement) shall be deemed to refer to
the Annual Base Compensation described and determined and computed in accordance
with Paragraph 5 hereof and the reference in clause (iii) of Section 5(c) of the
Amended Employment Agreement shall be deemed a reference to Paragraph 3 hereof;
and (v) termination of employment on account of the death or disability of
Goldsmith as provided in subparagraphs 10(c) and 10(d) hereof, respectively,
shall remain in full force and effect and the provisions of the Amended
Employment Agreement dealing with termination of employment on account of
Goldsmith's death or disability and the effects thereof shall be of no force or
effect. In all other respects the terms of the Amended Employment Agreement will
thereafter govern the employment of Goldsmith, and subparagraphs 10(a), 10(b)
and 10(f) hereof shall be of no further force or effect (except to the extent
subparagraph 10(b) is incorporated into subparagraph 10(c) and 10(d) for
determining amounts payable or benefits to be provided pursuant to subparagraph
10(c) and 10(d)).

        (f)    Termination Upon Expiration. At least six (6) months prior to the
end of the term hereof, a person designated by the Board of Directors of Parent
Corporation shall meet with Goldsmith for purposes of negotiating an extension
of the term of this Agreement. If by the ninetieth (90th) day prior to the end
of the term hereof Employer and Goldsmith have not agreed in writing to an
extension of the term hereof or renewal of this Agreement and during such
negotiations Employer offered Goldsmith an extension of this Agreement with a
term of at least three years and compensation at least equivalent to the
eightieth percentile for chief executive officers of Employer's peer group,
Goldsmith's employment shall terminate as of the end of the term hereof and
Employer shall be obligated to pay and provide Goldsmith with, from and after
the expiration of the term hereof, (i) the Annual Base Compensation as in effect
under Paragraph 5 of this Agreement immediately prior to the expiration of the
term hereof (increased as of the end of the term hereof as if the term of this
agreement were extended for twelve months) for a period of

5

--------------------------------------------------------------------------------




twelve (12) months from the end of the term of this Agreement, (ii) the Annual
Bonus he would have been paid hereunder if the term of this Agreement was
extended for twelve months, provided that (x) the Annual Bonus shall be computed
by multiplying Goldsmith's Annual Base Compensation (in case of an Annual Bonus
for a partial year, the amount which the Annual Base Compensation would have
been as of the following December 31 had his employment continued through such
December 31) by (in lieu of the percentage of Annual Base Compensation set forth
in Paragraph 6) the highest percentage of Annual Base Compensation previously
used in determining any prior Annual Bonus paid to Goldsmith, (y) the Annual
Bonus applicable to any portion of a fiscal year of less than twelve months
shall be an amount determined as provided in the preceding subclause
(x) multiplied by a fraction, the numerator of which is the number of months of
the fiscal year with respect to which Goldsmith is entitled to the Annual Bonus
pursuant to this subparagraph (with each partial month being deemed a whole
month) and the denominator of which is 12, (z) and the penultimate sentence of
Paragraph 6 shall be disregarded and have no force or effect, and (iii) all
other employee benefits he would have received hereunder if the term of this
Agreement and Goldsmith's employment had been extended twelve months, including
reimbursement of Goldsmith for all expenses and costs incurred by him during
such twelve (12) month period in obtaining and maintaining medical and health
insurance (through COBRA or otherwise) for him, his spouse and dependents for
such twelve (12) month period which is equivalent to that provided to him by
Employer at the time of termination of his employment. If by the ninetieth
(90th) day prior to the end of the term hereof Employer and Goldsmith have not
agreed in writing to an extension of the term hereof or a renewal of this
Agreement and during such negotiations the Employer did not offer Goldsmith an
extension of the term hereof of at least three years and compensation at least
equivalent to the eightieth percentile for chief executive officers of
Employee's peer group, Goldsmith's employment shall terminate as of the end of
the term hereof and Employer shall pay Goldsmith, from and after the expiration
of the term hereof, the same amounts and provide him with the same benefits for
the same period it would have paid and provided him pursuant to subparagraph
10(b) had his employment been terminated without cause immediately prior to the
end of the term hereof. For purposes of this subparagraph 10(f), the "Employer's
peer group" shall consist of ten banks comparable to CNB as to size and
performance and as agreed to by Employer and Goldsmith and the compensation
which shall be employed in determining whether the compensation offered
Goldsmith was at least equivalent to the eightieth percentile for chief
executive officers of Employer's peer group compensation shall mean the total
compensation (all forms of pay disclosed in the proxy statements). If Goldsmith
and Employer shall be unable to agree by the ninetieth (90th) day prior to the
end of the term hereof as to the identity of the banks constituting the
"Employer's peer group", the ten companies constituting Employer's peer group
shall be determined by Semler Brossy Consulting Group or any similar firm agreed
to by Employer and Goldsmith.

        (g)  Office Space and Secretarial Support. From and after the expiration
of the term of this Agreement or the Amended Employment Agreement or if
Goldsmith's employment is terminated other than pursuant to subparagraph 10(a)
(or Section 5(a) of the Amended Employment Agreement if it is then in effect)
for cause or other than pursuant to subparagraph 10(d) on account of his death,
Employer shall provide Goldsmith (at no cost or expense to Goldsmith) for a
period of three years with an office in his current office site or nearby of
size, furnishings and other appointments and exclusive personal secretarial
support comparable to that provided Goldsmith at any time during the one hundred
twenty (120) day period prior to the expiration of the term or termination of
his employment.

        11.  Entire Agreement; Modification; Waiver. This Agreement constitutes
the entire agreement between the parties pertaining to the subject matter
contained therein and supersedes all prior and contemporaneous agreements,
representations and understandings of the parties. No supplement, modification
or amendment of this Agreement shall be binding unless executed in writing by
both

6

--------------------------------------------------------------------------------

parties. No waiver of any of the provisions of this Agreement shall be deemed,
or shall constitute, a waiver of any other provisions, whether or not similar,
nor shall any waiver constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the party making the waiver.

        12.  Separability Clause. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision hereof.

        13.  Benefit. Except as herein and otherwise specifically provided, this
Agreement shall be binding upon and inure to the benefit of the parties, their
personal representatives, heirs, administrators, executors, successors, and
permitted assigns.

        14.  Notices. Any notice, request, or other communication required to be
given pursuant to the provisions of this Agreement shall be in writing and shall
be deemed to be duly given if delivered in person or mailed by registered or
certified United States mail, postage prepaid, and mailed to the parties at the
following addresses:

EMPLOYER

--------------------------------------------------------------------------------

  RUSSELL GOLDSMITH

--------------------------------------------------------------------------------

City National Bank
400 No. Roxbury Drive
Beverly Hills, CA 90210
Attn: Michael B. Cahill
            General Counsel   Mr. Russell Goldsmith
400 N. Roxbury Drive
Beverly Hills, CA     with copy to:           Adam D. Chinn
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019-6150

        The parties hereto may change the above addresses from time to time by
giving notice thereof to each other in conformity with this Paragraph 14.

        15.  Confidentiality. Goldsmith covenants and agrees with Employer that
Goldsmith shall not, during or after the term of this Agreement, disclose to
anyone any confidential information concerning the business or operations of
Employer which Goldsmith may acquire in the course of or incident to the
performance of his duties hereunder, including, without limitation, processes,
customer lists, business or trade secrets, or methods or techniques used by
Employer in its business or operations.

        16.  Construction. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California.

        17.  Captions. The paragraph headings and captions contained herein are
for reference purposes and convenience only and shall not in any way affect the
meaning or interpretation of this Agreement.

        18.  Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        19.  Amendments. This Agreement shall not be modified, amended, or in
any way altered except by an instrument in writing and signed by both of the
parties hereto.

        20.  Mandatory Arbitration. At the request of Goldsmith or Employer, any
dispute, claim, controversy of any kind (whether in contract or tort, statutory
or common law, legal or equitable) now existing or hereafter arising out of,
pertaining to or in connection with this Agreement and/or any renewals,
extensions, or amendments thereto, shall be resolved through final and binding
arbitration conducted by a single arbitrator at a location determined by the
arbitrator in Los Angeles or Beverly Hills, California, and administered by the
American Arbitration Association ("AAA") in accordance

7

--------------------------------------------------------------------------------


with the Federal Arbitration Act, 9 U.S.C. §1, et seq., and the then existing
Commercial Arbitration Rules of the AAA. Judgment upon any award rendered by the
arbitrator may be entered in any State or Federal courts having jurisdiction
thereof.

        IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the date first above written at Beverly Hills, California.

    CITY NATIONAL BANK         /s/  RUSSELL GOLDSMITH      

--------------------------------------------------------------------------------

RUSSELL GOLDSMITH   By: /s/  FRANK P. PIKNY      

--------------------------------------------------------------------------------

                    CITY NATIONAL CORPORATION             By: /s/  FRANK P.
PIKNY      

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

APPENDIX A TO EMPLOYMENT AGREEMENT
FOR RUSSELL GOLDSMITH

SUPPLEMENTAL RETIREMENT BENEFIT

        The purpose of this Appendix A to the Employment Agreement is to provide
a supplemental retirement benefit for Russell Goldsmith ("Goldsmith"), which
shall be in addition to any benefits which he may be entitled to receive under
qualified retirement plans of the Employer.

ARTICLE I
DEFINITIONS

        All capitalized terms used herein which are defined in the Employment
Agreement shall have the meaning set forth therein. In addition, the following
terms shall have the meaning set forth below:

        "Change of Control" shall have the meaning set forth in Annex A to the
Employment Agreement.

        "Final Average Compensation" shall mean the average of the sum of the
Annual Base Compensation and Annual Bonus which Goldsmith earns during the
highest three out of his last five calendar years of employment with the
Employer.

        "Normal Retirement Date" shall mean the date on which Goldsmith attains
age 62, which will be February 14, 2012. Goldsmith was born on February 14,
1950.

        "Surviving Spouse" shall mean Goldsmith's spouse at the time of his
termination of employment with the Employer, if she remains alive after
Goldsmith's death.

        "Years of Service" shall mean complete and partial years of service with
the Employer, measured from Goldsmith's commencement date on October 15, 1995 to
the most recent anniversary of his commencement date.

ARTICLE II
ACCRUAL AND VESTING OF SUPPLEMENTAL RETIREMENT BENEFIT

        2.1  Goldsmith shall accrue the right to receive an annual supplemental
retirement benefit in the form of a single life annuity for his lifetime
commencing at his Normal Retirement Date based on the following formula:

1.5432% multiplied times Years of Service (up to a maximum of 25.2% after 16.33
Years of Service) multiplied times Final Average Compensation

        2.2  Under the formula set forth in Section 2.1, if Goldsmith retires on
his Normal Retirement Date, he will be entitled to receive the maximum annual
supplemental retirement benefit in the form of a single life annuity equal to
25.2% multiplied times his Final Average Compensation.

        2.3  In the event of a Change of Control, Goldsmith shall receive credit
for five additional Years of Service, but there will be no change in the maximum
supplemental retirement benefit.

        2.4  Goldsmith will have a fully vested right to his accrued
supplemental retirement benefit after eight Years of Service (including his past
service). There will be no partial vesting prior to completion of eight Years of
Service.

1

--------------------------------------------------------------------------------


ARTICLE III
PAYMENT OF SUPPLEMENTAL RETIREMENT BENEFIT

        3.1  Goldsmith's accrued annual supplemental retirement benefit shall be
paid in equal monthly installments commencing on the first day of the month
following his termination of employment with the Employer for any reason other
than his death.

        3.2  If Goldsmith is married when he terminates employment with the
Employer, the normal form of payment of his supplemental retirement benefit will
be an actuarially reduced 100% joint and survivor annuity payable to Goldsmith
during his lifetime and continuing thereafter during the lifetime of his
Surviving Spouse.

        3.3  If Goldsmith is not married when he terminates employment with the
Employer, the normal form of payment of his supplemental retirement benefit will
be a single life annuity payable to Goldsmith during his lifetime with payments
terminating upon his death.

        3.4  Goldsmith shall be entitled to elect an optional form of payment of
his supplemental retirement benefit, and to change any such election, upon
written notice filed with the Employer at any time up to six months preceding
his termination of employment, or in the event of a separation or divorce from
his spouse or the death of his spouse at any time up to the date of his
termination of employment. Any new election or change of election which is made
after the date provided herein shall have no force or effect. No change in the
form of payment will be permitted for any reason after commencement of
supplemental retirement benefit payments. The optional forms of payment which
Goldsmith may elect within the times specified above are a lump sum payment to
be paid on the first day of the month following his termination of employment, a
single life annuity payable during his lifetime with no payments to his
Surviving Spouse after his death, and any other optional form of payment which
the Employer may permit in its discretion.

        3.5  There shall be an actuarial reduction in Goldsmith's supplemental
retirement benefit in the event that he terminates employment with the Employer
prior to his Normal Retirement Date and an actuarial increase in his
supplemental retirement benefit in the event that he terminates employment with
the Employer after his Normal Retirement Date. In either event, the payment of
his supplemental retirement benefit shall commence on the first day of the month
following his termination of employment.

        3.6  If Goldsmith retires prior to his Normal Retirement Date, and his
supplemental retirement benefit is paid in the form of a 100% joint and survivor
annuity, there would be actuarial reductions for both early retirement and the
100% joint and survivor annuity.

        3.7  The actuarial reduction and actuarial equivalence factors are set
forth in Schedule 1 hereto.

ARTICLE IV
PRE-RETIREMENT SPOUSAL DEATH BENEFIT

        4.1  If Goldsmith dies while he remains employed with the Employer and
has a Surviving Spouse, his Surviving Spouse will be entitled to receive a
benefit in the form of a single life annuity payable for her lifetime which is
the actuarial equivalent of the single life annuity for his lifetime which
Goldsmith would have been entitled to receive if he had terminated employment
with the Employer in the month before he died. This benefit shall be payable to
Goldsmith's Surviving Spouse in equal monthly payments commencing on the first
day of the month following his death.

        4.2  Goldsmith shall be entitled to elect, upon written notice filed
with the Employer at any time before his death, that his Surviving Spouse shall
receive a lump sum payment to be paid on the first day of the month following
his death which is the actuarial equivalent of the single life annuity which

2

--------------------------------------------------------------------------------


would otherwise be paid to her pursuant to Section 4.1, using the actuarial
reduction and actuarial equivalence factors set forth in Schedule 1 hereto.

3

--------------------------------------------------------------------------------

SCHEDULE 1

Supplemental Retirement Benefit
for Russell Goldsmith

Actuarial Reduction Factors

Early Retirement Reduction Factors

Years Prior to Normal Retirement Date


--------------------------------------------------------------------------------

  Reduction Factor

--------------------------------------------------------------------------------

1   93% 2   86% 3   79% 4   72% 5   65% 6   58% 7   51% 8   48% 9   45%

100% Joint & Survivor Annuity Reduction Factors at Normal Retirement Date

Spouse Years Younger


--------------------------------------------------------------------------------

  Reduction Factor

--------------------------------------------------------------------------------

0   85.75% 1   84.97% 2   84.26% 3   83.45% 4   82.71% 5   82.04% 6   81.32% 7  
80.56% 8   79.87% 9   79.19% 10   78.53%

Actuarial Equivalence

Mortality

Prior to Normal Retirement Age:   1983 Group Annuity Mortality for males or
females After Normal Retirement Age:   1983 Group Annuity Mortality for males or
females

Interest: To Calculate Lump Sum Payment or Actuarial Increase for Late
Retirement

Prior to Normal Retirement Date:   6.0% per annum After Normal Retirement Date:
  6.0% per annum

4

--------------------------------------------------------------------------------

ANNEX A
EMPLOYMENT AGREEMENT

        AGREEMENT by and between City National Corporation, a Delaware
corporation (the "Company") and Russell Goldsmith (the "Executive"), dated as of
the 31st day of March, 1997.

        The Board of Directors of the Company (the "Board"), has determined that
it is in the best interest of the Company and its shareholders to assure that
the Company will have the continued dedication of the Executive, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined below)
of the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive's full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

        NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

        1.    CERTAIN DEFINITIONS. (a) The "Effective Date" shall mean the first
date during the Change of Control Period (as defined in Section 1(b)) on which a
Change of Control (as defined in Section 2) occurs. Anything in this Agreement
to the contrary notwithstanding, if a Change of Control occurs and if the
Executive's employment with the Company is terminated prior to the date on which
the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the "Effective Date" shall mean the date
immediately prior to the date of such termination of employment.

        (b)  The "Change of Control Period" shall mean the period commencing on
the date hereof and ending on the second anniversary of the date hereof;
provided, however that commencing on the date one year after the hereof, and on
each annual anniversary of such date (such date and each annual anniversary
thereof shall be hereinafter referred to as the "Renewal Date"), unless
previously terminated, the Change of Control Period shall be automatically
extended so as to terminate two years from such Renewal Date, unless at least
60 days prior to the Renewal Date the Company shall give notice to the Executive
that the Change of Control Period shall not be so extended.

        2.    CHANGE OF CONTROL. For the purpose of this Agreement, a "Change of
Control" shall mean:

        (a)  The acquisition by any individual, entity or group (within the
meaning of Section 13(d) (3) or 14(d) (2) or the Securities Exchange Act of
1934, as amended (the "Exchange Act")) (a "Person") of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% of
more of either (i) the then outstanding shares of common stock of the Company
(the "Outstanding Company Common Stock") or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the "Outstanding Company Voting Securities");
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (iv) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this Section 2, or (v) any
acquisition by the Goldsmith family or any trust or partnership for the benefit
of any member of the Goldsmith family; or

        (b)  Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease or any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the

--------------------------------------------------------------------------------


Company's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

        (c)  Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company of all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

        (d)  Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

        3.    EMPLOYMENT PERIOD. The Company hereby agrees to continue the
Executive in its employ, and the executive hereby agrees to remain in the employ
of the Company subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on the third anniversary of
such date (the "Employment Period").

        4.    TERMS OF EMPLOYMENT. (a) POSITION AND DUTIES.

          (i)  During the Employment Period, (A) the Executive's position
(including status, offices, titles and reporting requirements), authority,
duties and responsibilities shall be at least commensurate in all material
respects with the most significant of those held, exercised and assigned at any
time during the 120-day period immediately preceding the Effective Date and
(B) the Executive's services shall be performed at the location where the
Executive was employed immediately preceding the Effective Date or any office or
location less than 35 miles from such location.

        (ii)  During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive's
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the

2

--------------------------------------------------------------------------------


performance of the Executive's responsibilities as an employee of the Company in
accordance with this Agreement.

It is expressly understood and agreed that to the extent that any such
activities have been conducted by the Executive prior to the Effective Date, the
continued conduct of such activities (or the conduct of activities similar in
nature and scope thereto) subsequent to the Effective Date shall not thereafter
be deemed to interfere with the performance of the Executive's responsibilities
to the Company.

        (b)  COMPENSATION. (i) BASE SALARY. During the Employment Period, the
Executive shall receive an annual base salary ("Annual Base Salary"), which
shall be paid at a monthly rate, at least equal to twelve times the highest
monthly base salary paid or payable, including any base salary which has been
earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the twelve-month period immediately preceding the month
in which the Effective Date occurs. During the Employment Period, the Annual
Base Salary shall be reviewed no more than 12 months after the last salary
increase awarded to the Executive prior to the Effective Date and thereafter at
least annually. Any increase in Annual Base Salary shall not serve to limit or
reduce any other obligation to the Executive under this Agreement. Annual Base
Salary shall not be reduced after any such increase and the term Annual Base
Salary as utilized in this Agreement shall refer to Annual Base Salary as so
increased. As used in this Agreement, the term "affiliated companies" shall
include any company controlled by, controlling or under common control with the
Company.

        (ii)  ANNUAL BONUS. In addition to Annual Base Salary, the Executive
shall be awarded, for each fiscal year ending during the Employment Period, an
annual bonus (the "Annual Bonus") in cash at least equal to the Executive's
highest bonus under the Company's annual incentive plans for the last three full
fiscal years prior to the Effective Date (annualized in the event that the
Executive was not employed by the Company for the whole of such fiscal year)
(the "Recent Annual Bonus"). Each such Annual Bonus shall be paid no later that
the end of the third month of the fiscal year next following the fiscal year for
which the Annual Bonus is awarded, unless the Executive shall elect to defer the
receipt of such Annual Bonus.

        (iii)  INCENTIVE, SAVINGS AND RETIREMENT PLANS. During the Employment
Period, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
other peer executive of the Company and its affiliated companies, but in no
event shall such plans, practice, policies and programs provide the Executive
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.

        (iv)  WELFARE BENEFIT PLANS. During the employment Period, the Executive
and/or the Executive's family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Company and its affiliated companies, but in no event shall
such plans, practices, policies and programs provide the Executive with benefits
which are less favorable, in the aggregate, than the most favorable of such
plans, practices, policies and programs in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to the other peer executive of the Company and its affiliated
companies.

3

--------------------------------------------------------------------------------


        (v)  EXPENSES. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.

        (vi)  FRINGE BENEFITS. During the Employment Period, the Executive shall
be entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and if applicable, automobile allowance
and/or use of an automobile and payment of related expenses, in a accordance
with the most favorable plans, practices, programs and policies of the Company
and its affiliated companies in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and it's affiliated companies.

      (vii)  OFFICE AND SUPPORT STAFF. During the Employment Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to exclusive personal secretarial and
other assistance, at least equal to the most favorable of the foregoing provided
to the Executive by the Company and its affiliated companies at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as provided generally at any time thereafter with
respect to other peer executives of the Company and its affiliated companies.

      (viii)  VACATION. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its affiliated companies as in effect
for the Executive at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies.

        5.    TERMINATION OF EMPLOYMENT. (a) DEATH OR DISABILITY. The
Executive's employment shall terminated automatically upon the Executive's death
during the Employment Period. If the Company determines in good faith that the
Disability of the Executive has occurred during the Employment Period (pursuant
to the definition of Disability set forth below), it may give to the Executive
written notice in accordance with Section 12(b) of this Agreement of its
intention to terminate the Executive's employment. In such event, the
Executive's employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the "Disability Effective
Date"), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive's duties. For
purposes of this Agreement, "Disability" shall mean the absence of the Executive
from the Executive's duties with the Company on a full-time basis for 180
consecutive business days as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Company of its insurers and acceptable to the Executive or the Executive's
legal representative.

        (b)  CAUSE. The Company may terminate the Executive's employment during
the Employment Period for Cause. For purposes of this Agreement, "Cause" shall
mean:

          (i)  the willful and continued failure of the Executive to perform
substantially the Executive's duties with the Company or one of its affiliated
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Executive has not substantially performed the Executive's
duties, or

4

--------------------------------------------------------------------------------

        (ii)  the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.

        (c)  GOOD REASON. The Executive's employment may be terminated By the
Executive for Good Reason. For purpose of this Agreement, "Good Reason" shall
mean:

          (i)  the assignment to the Executive of any duties inconsistent in any
respect with the Executive's position (including status, offices, titles and
reporting requirement), authority, duties or responsibilities as contemplated by
Section 4(a) of this Agreement, or any other action by the Company which results
in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;

        (ii)  any failure by the Company to comply with any of the provisions of
Section 4(b) of this Agreement, other than in isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

        (iii)  the Company's requiring the Executive to be based at any office
or location other than as provided in Section 4(a) (i) (B) hereof or the
Company's requiring the Executive to travel on Company business to a
substantially greater extent than required immediately prior to the Effective
Date;

        (iv)  any purported termination by the Company of the Executive's
employment otherwise than as expressly permitted by this Agreement; or

        (v)  any failure by the Company to comply with and satisfy Section 11
(c) of this Agreement.

For purposes of this Section 5 (c), any good faith determination of "Good
Reason" made by the Executive shall be conclusive. Anything in the Agreement to
the Contrary notwithstanding, a termination by the Executive for any reason
during the 30-day period immediately following the first anniversary of the
Effective Date shall be deemed to be a termination for Good Reason for all
purposes of this Agreement.

        (d)  NOTICE OF TERMINATION. Any termination by the Company for Cause, or
by the Executive for Good Reason, shall be communicated by Notice of Termination
to the other party hereto given in accordance with Section 12(b) of this
Agreement. For purposes of this Agreement, a "Notice of Termination" means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive's employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies that termination date (which date shall be not more than
thirty days

5

--------------------------------------------------------------------------------


after the giving of such notice). The failure by the Executive or the Company to
set forth in the notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive's or the Company's rights hereunder.

        (e)  DATE OF TERMINATION. "Date of Termination" means (i) if the
Executive's employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, (ii) if the Executive
employment is terminated by the Company other than for Cause or Disability, the
Date of Termination shall be the date on which the Company notifies the
Executive of such termination and (iii) if the Executive's employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be.

        6.    OBLIGATIONS OF THE COMPANY UPON TERMINATION. (a) GOOD REASON;
OTHER THAN FOR CAUSE, DEATH OR DISABILITY. If, during the Employment Period, the
Company shall terminate the Executive's employment other than for Cause or
Disability or the Executive shall terminate employment for Good Reason:

          (i)  the Company shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination the aggregate of the following
amounts:

        A.    the sum of (1) the Executive's Annual Base Salary through the Date
of Termination to the extent not theretofore paid, (2) the product of (x) the
higher of (i) the Recent Annual Bonus and (ii) the Annual Bonus paid or payable,
including any bonus or portion thereof which has been earned but deferred (and
annualized for any fiscal year consisting of less than twelve full months or
during which the Executive was employed for less than twelve full months), for
the most recently completed fiscal year during the Employment Period, if any
(such higher amount being referred to as the "Highest Annual Bonus") and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365 and
(3) any compensation previously deferred by the Executive (together with any
accrued interest or earnings thereon) and any accrued vacation pay, in each case
to the extent not theretofore paid (the sum of the amounts described in clauses
(1), (2), and (3) shall be hereinafter referred to as the "Accrued
Obligations"); and

        B.    the amount equal to the product of (1) three and (2) the sum of
(x) the Executive's Annual Base Salary and (y) the Highest Annual Bonus; and

        C.    an amount equal to the contributions to the Executive's account in
the Company's Profit Sharing Plan which the Executive would receive if the
Executive's employment continued for three years after the Date of Termination
assuming for this purpose that all such contributions are fully vested, and, and
assuming that the Company's contribution to the Profit Sharing Plan in each such
year is in an amount equal to the greatest amount contributed by the Company in
any of the three years ending prior to the Effective Date.

        (ii)  for three years after the Executive's Date of Termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue benefits to the Executive and/or
the Executive's family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 4 (b) (iv) of the Agreement if the Executive's employment has not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to other peer executives of the Company and its
affiliated companies and their families, provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another employer provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility.

6

--------------------------------------------------------------------------------

        (iii)  the Company shall, at its sole expense as incurred, provide the
Executive with out placement services the scope and provider of which shall be
selected by the Executive in his sole discretion; and

        (iv)  to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the "Other Benefits").

        (b)  DEATH. If the Executive's employment is terminated by reason of the
Executive's death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive's legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive's estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6 (b) shall
include, without limitation, and the Executive's estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and affiliated companies to the estates and
beneficiaries of peer executives of the Company and such affiliated companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive's estate and/or the
Executive's beneficiaries, as in effect on the date of Executive's death with
respect to other peer executive of the Company and its affiliated companies and
their beneficiaries.

        (c)  DISABILITY. If the Executive's employment is terminated by reason
of the Executive's Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and its affiliated companies to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive's family, as in effect at any
time thereafter generally with respect to other peer executives of the Company
and its affiliated companies and their families.

        (d)  CAUSE; OTHER THAN FOR GOOD REASON. If the Executive's employment
shall be terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) his Annual Base Salary through the Date of
Termination, (y) the amount of any compensation previously deferred by the
Executive, and (z) Other Benefits, in each case to the extent theretofore
unpaid. If the Executive voluntarily terminates employment during the Employment
Period, excluding a termination for Good Reason, this Agreement shall terminate
without further obligations to the Executive, other than for Accrued Obligations
and the timely payment or provision of Other Benefits. In such case, timely
payment or provision of Other Benefits. In such case, all Accrued Obligations
shall be paid to the Executive in a lump sum in cash within 30 days of the Date
of Termination.

        7.    NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent
or limit the Executive's continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its affiliated
companies and for which the Executive may qualify, nor, subject to Section 12
(f), shall anything herein limit or otherwise affect such rights as the
Executive may have

7

--------------------------------------------------------------------------------


under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

        8.    FULL SETTLEMENT. The Company's obligation to make the payment
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f) (2) (A) of the Internal Revenue
Code of 1986, as amended (the "Code").

        9.    CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.

        (a)  Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Company to or for the benefit of the Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 9) (a "Payment") would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
"Excise Tax"), then the Executive shall be entitled to receive an additional
payment (a "Gross-Up Payment") in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. Notwithstanding the foregoing
provisions of this Section 9 (a), if it shall be determined that the Executive
is entitled to a Gross-Up Payment, but that the Payments do not exceed 110% of
the greatest amount (the "Reduced Amount") that could be paid to the Executive
such that the receipt of Payments would not give rise to any Excise Tax, then no
Gross-Up Payment shall be made to the Executive and the Payments, in the
aggregate, shall be reduced to the Reduced Amount.

        (b)  Subject to the provisions of Section 9 (c), all determinations
required to be made under this Section 9, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by KPMG Peat
Marwick or such other certified public accounting firm as may be designated by
the Executive (the "Accounting Firm") which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control, the Executive shall appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Section 9, shall be paid by
the

8

--------------------------------------------------------------------------------


Company to the Executive within five days of the receipt of the Accounting
Firm's determination. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made ("Underpayment"),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 9 (c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.

        (c)  The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

          (i)  give the Company any information reasonably requested by the
Company relating to such claim,

        (ii)  take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company.

        (iii)  cooperate with the Company in good faith in order effectively to
contest such claim, and

        (iv)  permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9 (c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company's control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

9

--------------------------------------------------------------------------------


        (d)  If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 9 (c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject the Company's
complying with the requirements of Section 9 (c) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9 (c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

        10.  CONFIDENTIAL INFORMATION. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive's employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Executive or representative of the Executive in violation of this
Agreement). After termination of the Executive's employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

        11.  SUCCESSORS. (a) This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive's
legal representative.

        (b)  This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

        (c)  The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, "Company" shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

        12.  MISCELLANEOUS. (a) This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

10

--------------------------------------------------------------------------------


        (b)  All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

IF TO THE EXECUTIVE:   Russell Goldsmith
400 North Roxbury Drive
Beverly Hills, CA 90210       IF TO THE COMPANY:   City National Bank
400 North Roxbury Drive
Beverly Hills, CA 90210
Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

        (c)  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

        (d)  The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

        (e)  The Executive's or the Company's failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 5 (c) (l)-(v)of this Agreement, shall not be deemed to be a
waiver of such provision or right or any other provision or right of the
Agreement.

        (f)    The Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and the Company, the employment of the Executive by the Company is "at will"
and, subject to Section 1(a) hereof, prior to the Effective Date, the
Executive's employment and/or this Agreement may be terminated by either the
Executive or the Company at any time prior to the Effective Date, in which case
the Executive shall have no further rights under this Agreement. From and after
the Effective Date this Agreement shall supersede any other agreement between
the parties with respect to the subject matter hereof.

        IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand
and, pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

    /s/  RUSSELL GOLDSMITH      

--------------------------------------------------------------------------------

Russell Goldsmith                         CITY NATIONAL CORPORATION            
  By   /s/  RICHARD H. SHEEHAN, JR.      

--------------------------------------------------------------------------------

Richard H. Sheehan, Jr.
SVP and General Counsel

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(h)
EMPLOYMENT AGREEMENT
